UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JUAN M. VAZQUEZ,

                                       Plaintiff,                      21 Civ. 1573 (PAE)
                        -v -
                                                                             ORDER
 CITY OF NEW YORK et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

        The Court has received a letter motion from prose plaintiff Juan M. Vazquez seeking an

unspecified extension of time in which to file an amended complaint. Dkt. 13. Mr. Vazquez

notes that he intends to submit certain forms to prison officials, which he expects to take about

three weeks to process. Id Accordingly, the Court grants Mr. Vazquez an additional three

weeks to file his amended complaint and extends his deadline to do so from July 16, 2021, to

August 6, 2021. The Court, by separate order, is referring this case for general pretrial

management to Magistrate Judge Debra C. Freeman; Mr. Vazquez should direct all further

requests of this nature to Judge Freeman.

       The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Vazquez at

the address on file.

       SO ORDERED.


                                                             PAUL A. ENGEL�
                                                             United States District Judge
Dated: July 12, 2021
       New York, New York
